Citation Nr: 0707953	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In June 2006, the veteran testified at a video conference 
board hearing at the RO before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including nightmares on a nightly basis, intrusive 
recollections, irritability and social isolation that result 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, but do not cause 
occupational and social impairment, with reduced reliability 
and productivity; there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech, panic attacks 
occurring more than once a week, difficulty understanding 
complex commands, impaired judgment impaired abstract 
thinking or difficulty establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a January 2004 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for an 
increased disability rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claim.  The April 2004 rating decision 
denied an increased disability rating for PTSD.  Thus, the 
Board concludes that the RO provided appropriate notice of 
the information or evidence needed in order to substantiate 
the claim prior to the initial decision.  In view of this, 
the Board finds that VA's duty to notify has been fully 
satisfied with respect to this claim.  

With regard to notice of the five elements of an appeal, the 
Board observes that the first 3 elements specifically refer 
to claims for service connection and are not applicable to 
the current claim on appeal.  Regarding the 4th element, the 
Board finds that the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased disability rating for PTSD in the 
January 2004 letter and the subsequent SOC issued in April 
2005.  However, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the issue on appeal.  Despite the inadequate notice 
provided to the veteran on this latter element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for PTSD, any questions as to the appropriate 
effective date to be assigned is rendered moot.

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, two VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

The veteran contends that he is entitled to a higher 
disability rating for his service-connected PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 30 
percent disabling under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

VA treatment records, dating from January 2003 to May 2004, 
show the veteran complained primarily of severe nightmares, 
brief middle insomnia, and low energy.  A January 2004 
treatment record indicates that his nightmares had decreased 
since recent medication changes.  He also reported an 
improved mood and no significant middle insomnia.  The May 
2004 treatment record indicates that the veteran had stopped 
taking one medication and decreased another with increased 
depression and some initial insomnia.  GAF scores during this 
period ranged from 44 to 45.  

In February 2004, the veteran underwent VA psychiatric 
examination.  At that time he reported that he had 
experienced depression since undergoing heart surgery in 
1999.  He complained primarily of depression, fatigue and 
sleep disturbance.  He reported having nightmares every night 
and intrusive thoughts of Vietnam during the days.  He 
reported having been married to the same woman for 34 years 
with the main stressor to the marriage consisting of 
financial problems.  He and his wife attended church twice a 
week and he sometimes went to town to visit with friends or 
occasionally went to a cabin with a friend from Vietnam.  He 
had 3 children, but felt he was a failure because he was no 
longer able to assist them.  

Mental status examination revealed the veteran to be neatly 
groomed, cooperative and agreeable.  His speech was clear and 
discernable, his affect appropriate and his mood a little 
depressed.  His manner of speaking was organized and 
deliberate.  He was oriented to date, year, month, day and 
place.  He had no difficulty with immediate recall, but could 
only recall one of three words on the delayed recall task.  
He was able to complete serial 7's, but had difficulty 
spelling "world" backwards.  There was no evidence of 
delusions or hallucinations and he denied any present 
thoughts of homicide or suicide.  The diagnoses were PTSD and 
major depressive disorder.  The assessed GAF score was 45-51.  
The examiner opined that much of the veteran's depression was 
related to his physical health and noted that the veteran 
could no longer work because of his cardiac condition and was 
experiencing financial difficulties as a result.  

In a September 2004 letter, the veteran's wife indicates that 
the veteran had started to have nightmares on a nightly basis 
and restless nights since he was no longer able to work.  She 
states that his personality had changed and that he no longer 
cared or wanted to live.  He told her he was unable to quit 
thinking about the things he experienced in Vietnam and she 
feels that he is turning from the people who love him.  A 
physiologist has told her that the veteran has deep 
depression and she reports that he drinks too much and has to 
be told to take a bath the majority of the time.

The veteran again underwent VA psychiatric examination in 
April 2005.  When asked what his current problems were, he 
complained of continued heart problems and frustration with 
the government.  He reported that he felt like giving up and 
that he did not care about anything anymore.  He reported 
that things had not gotten better since his previous VA 
examination.  He reported having frequent bad dreams, 
although they were not always about Vietnam.  He drank 2-3 
beers every other day and stated that the only time he felt 
good was after drinking.  He received psychiatric treatment 
approximately once every 3 months.  In reviewing the 
veteran's treatment records, the examiner notes that 
psychiatric treatment centered on the veteran's depression 
and that none of the treatment records addressed his problems 
with PTSD.  At the time of the examination, the veteran 
reported he had stopped attending church when he started 
drinking again.  He often went to a local store and talked 
with customers and drove to a son's house to take care of his 
son's horses.  He sometimes took care of his grandchildren 
and went out to eat with his wife approximately once a month.  
His children also occasionally came to his home for dinner.  

Mental status examination indicates that the veteran was 
clean shaven.  Throughout much of the evaluation, he 
evidenced a rather flat facial expression and had poor eye 
contact.  He appeared to become more relaxed and smiled at 
times as the evaluation progressed.  His speech was clear and 
discernible.  His organization of thought was good.  He was 
oriented to year, month, day and place, but not to date.  He 
had no difficulty with an immediate recall task, but again 
had some difficulty with a delayed recall task.  He could not 
spell "world" backwards.  There was no evidence of abnormal 
mental trends involving delusions or hallucinations and while 
he indicated that he did not care if he lived or not, he did 
not report any suicidal plans or intent.  The diagnoses 
included PTSD, major depressive disorder and alcohol abuse.  
The GAF score was 45.  The examiner opined that the veteran's 
problems were primarily associated with his major depressive 
disorder and that much of his depression was related to his 
physical health and his cardiac condition.  He also had 
financial problems.  The veteran also continued to have bad 
dreams and nightmares on a nightly basis and sometimes 
awakened in a cold sweat.  He also had more time to think of 
Vietnam during the days, unless he kept his mind busy.  The 
examiner was unable to provide separate GAF scores for the 
veteran's individual psychiatric diagnoses.  However, the 
examiner notes that the veteran's PTSD symptoms had affected 
his social activities and his relationships with his family, 
but did not impair his occupational functioning.  

During his June 2006 personal hearing, the veteran testified 
that he gets between 4 to 5 hours of sleep a night, but that 
he awakened at least 10 times a night.  He also had dreams of 
things that happened to him in Vietnam.  He testified that 
he's depressed during the day.  The veteran's wife testified 
that he was a restless sleeper and that he talks out loud and 
thrashes about and strikes out during the night.  She further 
testified that the veteran appears to have problems with his 
memory and that he is irritable and difficult to get along 
with.  She feels that he is detached from his family.  She 
testified that she believes he would be unable to work 
because of his PTSD symptoms.  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 50 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; impaired cognition 
judgment, or abstract thinking.  Although the veteran reports 
nightmares every night and intrusive thoughts during the day, 
and the objective evidence indicates some memory loss and 
flattened facial expression on one occasion, the objective 
evidence does not support the conclusion that it 
significantly impacts his ability to work.  In this respect, 
the Board notes that the veteran worked until he was disabled 
as a result of his cardiac condition.  There is no evidence 
of significantly reduced reliability or productivity 
resulting from his PTSD.  Although he is somewhat socially 
detached, he has remained married for 34 years and has some 
social relationships in his community.  There is no other 
evidence of social impairment that would warrant an increased 
evaluation.  Moreover, social impairment alone may not be a 
basis for the disability rating.  38 C.F.R. § 4.126(b).  
Likewise, the examiner who conducted both the 2004 and 2005 
VA psychiatric examinations, has indicated that the veteran's 
symptoms are primarily associated with his nonservice-
connected depression and cardiac conditions.  Moreover, the 
objective findings reported on mental status examination, 
including coherent thought process, and adequate insight and 
judgment with no delusions, do not support the conclusion 
that the disability is of the severity contemplated for a 50 
percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 reflects serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score reflects moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 
31, 1995) (cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  
The veteran's GAF scores ranging predominantly from 44 to 45 
denote serious symptoms or serious impairment in social, 
occupational or school functioning.  

But more importantly, the objective findings regarding the 
veteran's psychiatric symptoms on mental status examination, 
including coherent thought process, without objective 
evidence of frequent panic attacks, impaired judgment or more 
than minor memory do not support the conclusion that the 
disability is of the severity contemplated for a 50 percent 
evaluation under DC 9411.

In reaching this conclusion, the Board acknowledges the 
veteran and his wife's belief that he is unable to work 
because of his PTSD symptoms and more severe than the current 
disability rating reflects.  However, the Board finds more 
probative the examiner's psychiatric opinion in the 2004 and 
2005 VA examination reports. Initially, the VA examiner 
reviewed the veteran's claims file as well as examined him.  
Further, the VA examiner, although not providing separate GAF 
scores, did distinguish the symptoms of the veteran's 
service-connected PTSD from those of his diagnosed 
nonservice- connected depression.  Finally, while the veteran 
and his wife are competent to provide evidence of visible 
symptoms, they are not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  For these reasons, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 30 percent for PTSD.  38 
C.F.R. § 4.3.  The appeal is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.

ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


